Action to recover for personal injuries sustained through the negligence of defendant, the owner of an apartment house, in maintaining a defective automatic elevator. As plaintiff, three years old, was preceding his mother into the elevator, the" cab moved and his foot became wedged between the floor of the cab and the side of the shaft. Appeal from judgment in plaintiff’s favor. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Tompkins and Davis, JJ.